DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 37-39, 41, 43-45, 48-55, 65, and 80-83 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 01/30/2019, 08/14/2019, 07/08/2021, 10/06/2021, and 11/22/2021 have been taken into account.

Response to Amendment
In the amendment dated 12/23/2021, the following has occurred: Claims 37-38, 55, 65, and 82-83 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 65, 80, and 83 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 12/23/2021. 

Applicant's arguments filed 12/23/2021 with respect to the 112 rejection of claim 37 have been fully considered but they are not persuasive. 
“Specifically, the Office Action alleges that the recitation in claim 37 "wherein a line of symmetry of the reinforcement bracket intersects the aperture" is not proper because the bracket has an aperture8490 which is not mirrored on the opposing portion of the bracket. Applicant has amended claim 37 to recite "wherein a line of symmetry of the plate of the reinforcement bracket intersects the aperture." Applicant believes this addresses the issue raised.” – The examiner respectfully disagrees. The specification discloses hole 8490 as “extending through the reinforcement bracket 8400 from the front surface 8411 to the rear surface 8412” (paragraph [00112]) and as such the aperture forms part of the shape of the plate. Therefore, the 112 rejection stands as the plate of the bracket was not disclosed as being symmetrical.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39, 41, 43-45, and 48-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 37 recites “wherein a line of symmetry of the reinforcement bracket intersects the aperture”. - However, the figures and specification disclose a bracket that has an additional aperture 8490, which is not mirrored on the opposing portion of the bracket. As such, it is clear that the inventor did not have possession of a symmetrical bracket.
Claims 38-39, 41, 43-45, and 48-54 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65, 80, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krake et al. (US Pub. No. 2017/0055732).
Regarding Claim 65, Krake discloses a reinforcement bracket for a support structure, the reinforcement bracket comprising: a plate having a front surface (Krake: Fig. 1-3; 9), a rear surface (Krake: Fig. 1-3; 7) opposite the front surface, and an edge (Krake: Fig. 1-3; 11) extending between the front and rear surfaces; first and second mounting elements (Krake: Fig. 2; 17, 18) extending from the rear surface of the plate for coupling the reinforcement bracket to the support structure, the first and second mounting elements being located entirely along the rear surface of the plate without protruding beyond the edge of the plate, the first mounting (Krake: Fig. 2; 17) being adjacent to a first portion of the edge of the plate and being elongated along a first axis that is parallel to the first portion of the edge, the second mounting element (Krake: Fig. 2; 18) being adjacent to a second portion of the edge of the plate and being elongated along a second axis that is parallel to the second portion of the edge, wherein the first and second axes are perpendicular to one another; and -6-an aperture (Krake: Fig. 1-3; 27-30) extending through the plate from the front surface to the rear surface, the aperture comprising a central portion (Krake: Fig. 1-3; 27-28), a first leg portion (Krake: Fig. 1-3; 29) extending from the central portion towards the first mounting element, and a second leg portion (Krake: Fig. 1-3; 30) extending from the central portion towards the second mounting element, and wherein the aperture is configured to receive a fastener to hang the support structure from a support surface in either a landscape orientation or a portrait orientation; wherein the aperture is located closer to the first and second mounting elements than to any part of the edge of the plate.
Regarding Claim 80, Krake discloses the reinforcement bracket according to claim 65 wherein the central portion (Krake: Fig. 1-3; 27-28) of the aperture (Krake: Fig. 1-3; 27-30) is aligned with both of the first and second mounting elements, the first leg portion (Krake: Fig. 1-3; 29) is aligned with the first mounting element (Krake: Fig. 2; 17) and is not aligned with the second mounting element (Krake: Fig. 2; 18), and the second leg portion (Krake: Fig. 1-3; 30) is aligned with the second mounting element and is not aligned with the first mounting element.
Regarding Claim 83, Krake discloses the reinforcement bracket according to claim 65 wherein the first and second mounting elements (Krake: Fig. 2; 13, 14, 17, 18) do not intersect, wherein the first mounting element (Krake: Fig. 2; 17) is spaced a first consistent distance from the first portion of the edge (Krake: Fig. 1-3; 11) of the plate along an entirety of a length of the first mounting element, and wherein the second mounting element (Krake: Fig. 2; 18) is spaced a second consistent distance from the second portion of the edge of the plate along an entirety of a length of the second mounting element.

Allowable Subject Matter
Claims 55, 81, and 82 allowed.

Claims 37-39, 41, 43-45, and 48-54  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631